Citation Nr: 0931111	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether the appellant's discharge from 
service in June 1984 is a bar to the payment of Department of 
Veterans Affairs (VA) benefits.

2.	Whether new and material evidence has been 
received on the question of whether the character of the 
appellant's discharge from service in June 1988 is a bar to 
the payment of Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant had active military service from May 1981 to 
June 1984, and from May 1985 to June 1988. His first period 
of service ended with an other than honorable discharge. His 
second period of service ended with the issuance of a bad 
conduct discharge pursuant to a special court martial 
conviction.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that the character of the appellant's 
discharge from service in June 1984 barred his receipt of VA 
benefits, and that new and material evidence had not been 
submitted as to the character of his discharge from service 
in June 1988.  Jurisdiction has been transferred to the Waco, 
Texas RO.  

In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge of the Board, and a transcript 
of that proceeding is of record. 

In its December 2005 review, the Board observed that a 
January 1997 administrative decision of the RO held that the 
appellant's other than honorable discharge in June 1984 was 
the result of his willful and persistent misconduct which 
therefore barred him from receipt of VA benefits. Although 
the Board then found that the January 1997 administrative 
decision was "final," because the appellant did not file a 
timely notice of disagreement with that decision within one 
year, the Board's present review reveals that the appellant 
did not receive notice of his appellate rights.  The January 
1997 decision is therefore not final, and the Board presently 
reverses its earlier recharacterization of this issue, as now 
evidenced on the title page of this action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the first period of service from May 1981 to 
June 1984, the appellant's essential contention is that he 
was not responsible for his actions due to a developing 
psychiatric disorder.  He alleges that Elavil, prescribed by 
service department physicians for treatment of sleepwalking 
and enuresis, caused or aggravated a developing psychiatric 
disorder, which in turn led to a pattern of misconduct 
(including drug and alcohol related offenses), which in turn 
led to his administrative discharge under other than 
honorable conditions.

With regard to his second period of service from May 1985 to 
June 1988 terminated by a bad-conduct discharge, the 
appellant contends that he should not have been accepted for 
reenlistment by the U.S. Marine Corps, given his discharge 
from his first period of service and his then-documented 
medical and mental difficulties.  Although he concedes that 
he was absent without authority from December 1985 to April 
1986 and from July 1986 to February 1987, he points to the 
April 1986 death of his grandmother and the August 1986 death 
of his grandfather, and argues that compelling circumstances 
forced him to return home to assist his father, without 
authorization. He has also variously argued that due to his 
alleged medical and mental disorders arising from his first 
period of service, he was "insane" during the second period 
of service, and that the U.S. Marine Corps was aware of the 
reasons for his being discharged from the first period of 
service.  

The Board remanded this matter in December 2005 in part to 
ascertain whether the Naval Board for Correction of Military 
Records (NBCMR) had issued a pending decision as to the 
appellant's request for a discharge upgrade.  While the NBCMR 
reported it denied the appellant's request, it appears that 
its complete record is not on file with VA, as it reported 
that the appellant had prior requests for upgrades denied in 
March 1999, August 2004, June 2006 and August 2007.  This 
information is the first time VA has been notified of such 
prior attempts and it appears that it may be relevant 
information that must be obtained.  Under 38 U.S.C.A § 5103A 
(c) (3), VA must obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.
 
Further, and as noted, the appellant has alleged that he was 
not mentally responsible for his actions during the course of 
time leading up to his bad conduct discharge. However, his 
service treatment records generated during the second period 
of service indicate that he misrepresented both his health at 
the time of reenlistment, and the fact that he was previously 
discharged from active service.  

Further, under military law, the appellant was convicted by 
Special Court Martial authorized to adjudge a bad conduct 
discharge, which sentenced the appellant to this punitive 
discharge.  It is well known that such a discharge by courts-
martial generates a verbatim transcript of the proceedings, 
and a record of trial which could reflect on the appellant's 
mental condition at the time of these offenses.  If the 
appellant were to have pled guilty at trial, the military 
judge would then have been obligated to inquire into the 
providence of his plea - namely, whether there were any 
defenses (such as insanity or reduced mental capacity) that 
the Veteran through counsel would have explored, raised, or 
rejected.  Even if the appellant pled and was found guilty, 
matters such as the death of his grandparents would clearly 
have been a significant matter in extenuation and mitigation 
of sentence and would very likely been included in the record 
of trial and transcript.  Such a record of trial is both a 
government record, and would support the appellant's 
contentions. 38 U.S.C.A § 5103A (c).

These issues, as well as the appellant's other contentions 
regarding "compelling circumstances" to excuse his period 
of absence without authority, warrant further medical or 
factual inquiry as below.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will:

a.  Ascertain if the appellant has 
received any VA, non-VA, or other 
medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  
The Appellant should be provided 
with the necessary authorizations 
for the release of any treatment 
records not currently on file;  

b.  Obtain the appellant's complete 
service personnel records from the 
appropriate government records 
depository, including but not 
limited to enlistment agreements or 
contracts, from both periods of 
service May 1981 to June 1984 and 
from May 1985 to June 1988;

c.  Obtain a copy of the record of 
trial by Special Court Martial to 
include any trial transcripts, by 
any government records depository 
including the NBCMR, the Navy-Marine 
Corps Court of Military Review, or 
other depository;

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA "retrospective" 
examinations to ascertain the appellant's 
mental state or other relevant questions 
at the time of the discharges from active 
duty.  
The Board notes that with regard to the 
appellant's second period of service, 
VA's duty to provide a medical 
examination is contingent upon his 
proffering new and material evidence to 
reopen the claim.  The RO/AMC will also 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO/AMC should review and 
readjudicated the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




